Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT, made this 25th day of August, 2008, by and between: WELLENTECH SERVICES, INC., a Nevada corporation currently having its principal office at 7415 Sherbrooke St., West, #1, Montreal, Quebec, Canada H4B 1S2 (hereinafter referred to as "EMPLOYER") AND RICHARD C. FOX, an adult individual residing at 131 Court St., #11, Exeter, New Hampshire 03833 (hereinafter "EMPLOYEE") WITNESSETH THAT: WHEREAS, EMPLOYEE developed a business concept and business plan which has been adopted by EMPLOYER, and EMPLOYER desires to employ EMPLOYEE to install and implement such concept and plan; WHEREAS, EMPLOYEE is a corporate/securities/tax attorney with business executive experience having certain education, experience, background, know-how and contacts which will be useful and helpful to EMPLOYER in its business and EMPLOYER is desirous of employing EMPLOYEE in order to obtain the benefits of such education, experience, background, know-how and contacts; WHEREAS, EMPLOYEE is agreeable to being employed by EMPLOYER upon the terms and conditions hereof and providing the benefits of his education, experience, background and contacts to EMPLOYER; WHEREAS, the parties having concluded their negotiations and now desire to have a document to formalize and evidence their understandings and agreements, which document will supersede and void all prior discussions and understandings; NOW, THEREFORE, in consideration of the mutual promises, covenants and forbearances contained herein, and intending to be legally bound, the parties have agreed, and do hereby agree, as follows: 1.
